Per Curiam.

Respondent was admitted to the Bar in the Second Department on June 26, 1946. In June, 1954, Janette Smith, an infant, received a minor injury allegedly because of the negligence of another. Respondent was retained by the infant’s father June 24, 1954, by written retainer to protect the infant’s interest and that of her father. For the next six years respondent did very little on the matter and on or about June, 1960, after some discussion with his client, respondent ‘ ‘ resigned ’ ’ from the case. The Statute of Limitations then barred any suit for loss of services for the father, though the infant’s time to sue had not expired. The respondent was charged with a violation of canon 21 of the Canons of Professional Ethics, neglect of his client’s interests, and with a failure to file a statement of retainer. Respondent testified he considered liability in the case negligible and the probability of recovery remote. However, there was a failure to proceed expeditiously and the charge is sustained. We concur with the Referee’s finding as to charge No. 2.
Respondent has no prior record of any disciplinary proceeding and apparently possesses an excellent reputation.
Respondent should be censured.
Breitel, J. P., Valente, Stevens, Eager and Steuer, JJ., concur.
Respondent censured.